DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-19 are pending in the application. Amended claim 11 has been noted. The amendment filed 2/24/21 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 6, filed 2/24/2021, with respect to claim 11 have been fully considered and are persuasive. Applicant argues that Pyo teaches that the total thickness of the alternating mono-Ti and mono-TiN layers may be 10-500 A, but the individual mono layers of Pyo are each less than 1 nm [0034]; (Fig. 3). This is found persuasive since Pyo teaches that the alternating Ti/TiN stack has a total thickness within the claimed range, but each mono-Ti or mono-TiN would have a thickness less than 1 nm (Fig. 3). Pyo discloses in Fig. 4 that the Ti deposition is repeated to a thickness within the claimed range and the TiN deposition is repeated to a thickness within the claimed range, but does not teach at least 3 films since the Ti deposition (step 4(e) is a mono-Ti layer which would have a thickness less than 1 nm [0035]. The rejection of claim 11 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest forming a laminated structure by forming a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715